Exhibit 10.46

 

Executive Officer Compensation Summary

 

Boston Life Sciences, Inc.’s (the “Company’s”) executive officers consist of:
(i) Peter G. Savas, Chairman and Chief Executive Officer; (ii) Mark J. Pykett,
President; (iii) Joseph P. Hernon, Chief Financial Officer and Secretary; and
(iv) Marc E. Lanser, Chief Scientific Officer.

 

The Company’s compensation program for its executive officers consists of four
parts: base salary, annual bonus, stock options and additional benefits. The
Company’s overall recruitment and compensation philosophy is a very important
consideration in the maintenance of this program. This philosophy is to hire
individuals possessing excellent professional skills, coupled with demonstrated
track records, who can be expected to help achieve the Company’s goal of moving
from a development-stage company to a broad-based, diversified,
revenue-generating biotechnology company.

 

The Compensation Committee of the Board of Directors (the “Committee”) seeks to
establish base salaries for each position and level of responsibility at a
competitive level, sufficient to recruit and retain individuals possessing the
skills and experience necessary to achieve the Company’s goals and objectives
over the long term. Base salary levels are generally established with the input
of various industry-related surveys and special studies as well as by monitoring
developments in the biotechnology industry. Annual cash bonuses and/or incentive
payments may be awarded to executive officers and the Company expects to pay
such amounts based on both an evaluation of the performance of each executive
officer for the year as a whole, as well as the establishment of performance
incentives for the following year dependent upon the realization of specific
corporate objectives. Options under the Company’s stock option plans are granted
to all executive officers as incentive to contribute significantly to the growth
and successful operation of the Company. The specific determination of the
number of options to be granted, however, is not based upon any specific
criteria, although the Committee does reference industry data in assessing the
reasonableness of all awards.

 

The Committee approved the terms of compensation to be paid to the Company’s
executive officers (including the base salary for 2005) as follows:

 

  •   Mr. Savas. On September 8, 2004, Mr. Savas joined the Company as Chairman
and Chief Executive Officer. The Company expects to enter into an employment
agreement with Mr. Savas which will be effective for a term of one year, provide
for a base salary of $350,000 per year plus other benefits and include
confidentiality and non-competition provisions. The Committee approved a bonus
of $29,167 for 2004, which represented 25% of his 2004 base earnings based on
the achievement of certain performance goals. Subject to certain contingencies,
Mr. Savas will be entitled to a one-year severance allowance in the event that
he is terminated in certain circumstances. In addition, on September 10, 2004,
Mr. Savas was granted an option to purchase 400,000 shares of the Company’s
common stock at an exercise price of $3.75 per share, of which 25% immediately
vested and the remaining 75% will vest in equal monthly installments over four
years, subject to accelerated vesting if certain performance goals are achieved.
In addition, on March 11, 2005, Mr. Savas was granted an option to purchase
200,000 shares of the Company’s common stock at an exercise price of $2.31 per
share, of which 33% immediately vested and the remaining 67% will vest in equal
monthly installments over three years.

 

  •  

Mr. Pykett. On November 1, 2004, Mr. Pykett joined the Company as Executive Vice
President and Chief Operating Officer and on February 3, 2005 was appointed
President and remained Chief Operating Officer. The Company expects to enter
into an employment agreement with Mr. Pykett which will be effective for a term
of one year, provide for a base salary of $275,000 per year plus other benefits
and include confidentiality and non-competition provisions. The Committee
approved a bonus of $4,167 for 2004, which represented 25% of his base earnings
based on the achievement of certain performance goals. Subject to certain
contingencies, Mr. Pykett will be entitled to a nine-month severance allowance
in the event that he is terminated in certain circumstances. In addition, on
November 18, 2004 and February 4, 2005, Mr. Pykett was granted an option to
purchase 100,000 shares of the Company’s common stock at an exercise



--------------------------------------------------------------------------------

 

price of $3.75 per share, of which 25% immediately vested and the remaining 75%
will vest in equal monthly installments over four years, subject to accelerated
vesting if certain performance goals are achieved. In addition, on March 11,
2005, Mr. Pykett was granted an option to purchase 100,000 shares of the
Company’s common stock at an exercise price of $2.31 per share, of which 33%
immediately vested and the remaining 67% will vest in equal monthly installments
over three years.

 

  •   Mr. Lanser. In June 2004, Mr. Lanser entered into an employment agreement
with the Company. Mr. Lanser’s employment agreement is effective for a term of
one year, provides for an annual base salary of $308,000 plus other benefits and
includes confidentiality and non-competition provisions. If the Company
terminates Dr. Lanser’s employment for reasons other than cause or Dr. Lanser
resigns for any reason, Dr. Lanser is entitled to receive nine months of base
salary continuation, payable in accordance with the regular payroll practices of
the Company. In addition, on March 11, 2005, Mr. Lanser was granted an option to
purchase 175,605 shares of the Company’s common stock at an exercise price of
$2.31 per share, of which 33% immediately vested and the remaining 67% will vest
in equal monthly installments over three years. Also on March 11, 2005, the
Company agreed to the cancellation of options to purchase 186,814 shares of the
Company’s common stock held by Mr. Lanser.

 

  •   Mr. Hernon. The Company expects to enter into an employment agreement with
Mr. Hernon which will be effective for a term of one year, provide for a base
salary of $242,550 per year plus other benefits and include confidentiality and
non-competition provisions. Subject to certain contingencies, we expect Mr.
Hernon will be entitled to a severance allowance in the event that he is
terminated in certain circumstances. In addition, on March 11, 2005, Mr. Hernon
was granted an option to purchase 133,527 shares of the Company’s common stock
at an exercise price of $2.31 per share, of which 33% immediately vested and the
remaining 67% will vest in equal monthly installments over three years. Also on
March 11, 2005, the Company agreed to the cancellation of options to purchase
120,773 shares of the Company’s common stock held by Mr. Hernon.